Case 9:19-cv-81631-RLR Document 271 Entered on FLSD Docket 03/29/2021 Page 1 of 7




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                 CASE NO. 9:19-CV-81631-RLR


  BRIAN LEE,

         Plaintiff,

  v.

  TAMMY PIERRE and
  THE SCHOOL BOARD OF
  PALM BEACH COUNTY,

        Defendants.
  ______________________         ______/

               ORDER ADOPTING MAGISTRATE JUDGE’S REPORT AND
              RECOMMENDATION AND DISMISSING AND CLOSING CASE

         This matter is before the Court upon the Report and Recommendation on Defendants’

  Motion for Summary Judgment. DE 261. This matter was referred to Magistrate Judge Bruce E.

  Reinhart for a report and recommendation. DE 208. The Court has conducted a de novo review of

  the Report and Recommendation, Plaintiff Brian Lee’s objections thereto [DE 267], Defendants’

  response to Plaintiff’s objections [DE 270], and the record, and is otherwise fully advised in the

  premises.

         Upon review, the Court finds the Magistrate Judge’s recommendations to be well reasoned

  and correct. The Court agrees with the analysis in the Report and Recommendation and concludes

  that the Defendants’ Motion for Summary Judgment should be granted for the reasons set forth

  therein. While the Court does not find any of Plaintiff’s seven objections persuasive, it addresses

  four of the seven below.
Case 9:19-cv-81631-RLR Document 271 Entered on FLSD Docket 03/29/2021 Page 2 of 7




    I.   Objection No. 1

         Plaintiff “objects to all ruling[s] and findings in the R&R based on protected activity

  because the issue was abandoned and not properly before the Magistrate Judge.” DE 267 at 2.

  Plaintiff states that this objection pertains to Counts IV and V, both of which are retaliation claims.

  Id. at 3. Plaintiff cites to page 47 of the Report and Recommendation for support, where the

  Magistrate Judge stated, “[t]he School Board’s motion does not address the allegation that

  [Plaintiff’s] employment was terminated in retaliation for his protected activity.” DE 261 at 47.

  Plaintiff argues that “[t]he R&R well-recognizes that Defendants did not raise a protected activity

  argument in their motion for summary judgment.” Id. at 2. As a consequence, Defendants

  abandoned the issue, and the Magistrate Judge could not address the issue in the R&R.

         Plaintiff over-reads page 47 of the Report and Recommendation and overlooks Defendants’

  summary judgment briefing. In their motion for summary judgment, Defendants raised at least two

  protected activity arguments. First, Defendants argued that one of Plaintiff’s allegedly protected

  activities—complaining about the physical contact from Plaintiff Tammy Pierre–was not made in

  good faith, and thus did not support his retaliation claims. DE 204 at 15-17. Second, Defendants

  argued that there was no causal connection between the alleged protected activity and the adverse

  actions taken against Plaintiff. Id. at 18-20. Defendants also addressed Plaintiff’s lack of a

  protected activity in their reply supporting their motion for summary judgment. DE 253 at 7-9. Far

  from abandoning the issue, Defendants committed significant portions of their summary judgment

  materials to arguing the issue. Plaintiff’s objection is therefore unpersuasive.




                                                    2
Case 9:19-cv-81631-RLR Document 271 Entered on FLSD Docket 03/29/2021 Page 3 of 7




   II.   Objection No. 2

         Plaintiff argues that the Report and Recommendation erred in concluding that Shane

  Searchwell, the School Board’s Director of Transportation, was not a “decisionmaker” who

  terminated Plaintiff. DE 267 at 4. Plaintiff states that the Report and Recommendation failed to

  consider evidence regarding Searchwell’s hand delivering a letter to Plaintiff terminating him

  immediately due to Plaintiff’s failing a dexterity test. Id. (citing DE 259 ¶¶ 3, 118 and DE 259-3

  at 182:8-10). While Plaintiff acknowledges that Searchwell did not have authority to terminate

  Plaintiff and could only recommend termination, Plaintiff argues that Searchwell nonetheless

  terminated Plaintiff absent such authority and subsequently informed the School Board. Id. That

  sequence of events, Plaintiff argues, raises an inference of discriminatory animus and a genuine

  issue of material fact that precludes summary judgment as to Counts II and III. Id.

         This objection is unpersuasive. As Plaintiff notes, it is undisputed that Searchwell lacked

  the authority to fire Plaintiff and merely had the power to recommend termination. Moreover,

  Plaintiff provides no record evidence proving that Searchwell unilaterally terminated Plaintiff and

  subsequently informed the School Board. That Searchwell delivered a termination letter to Plaintiff

  neither bolsters Plaintiff’s argument nor creates a genuine issue of fact. Indeed, the following

  excerpt from Searchwell’s deposition indicates that despite delivering the termination letter to

  Plaintiff, Searchwell still lacked the authority to decide whether to terminate Plaintiff. The excerpt

  likewise demonstrates that, contrary to Plaintiff’s objection, Searchwell did not unilaterally

  terminate Plaintiff, but instead recommended termination to multiple departments and individuals:

         [Mr. Seiden]: Did you have the power to terminate Mr. Lee’s employment?




                                                    3
Case 9:19-cv-81631-RLR Document 271 Entered on FLSD Docket 03/29/2021 Page 4 of 7




          [Searchwell]: I make recommendations as the director for termination of
          employees. That authority of termination ultimately resides with the superintendent
          and the school board.

          [Mr. Seiden]: Did you have the authority to notify Mr. Lee that he was terminated
          from his position as a high school bus driver?

          [Searchwell]: Yes.

          [Mr. Seiden]: Can you tell me how you had the authority to be able to notify Mr.
          Lee that his employment as a school bus driver was terminated? . . .

          [Searchwell]: As director, I have the authority to make the recommendation for a
          termination. . . .

          [Mr. Seiden]: To whom did you make a recommendation to terminate Mr. Lee?

          [Searchwell]: That recommendation was to the HR department, risk management
          department, and, ultimately, the superintendent.

  DE 259-3 at 16:5-17:10. The Magistrate Judge thus correctly recommended summary judgment

  for Defendants as to Counts II and III.

   III.   Objection No. 5

          Plaintiff argues that the Report and Recommendation erred in finding it undisputed that

  Plaintiff failed the first component of the dexterity test because he grabbed the handrail. DE 267

  at 7. Plaintiff cites the video of Plaintiff’s December 2018 dexterity test and the testimony of

  Marvin Jackson as proof that grabbing the handrail is permissible when performing the first

  component. Id. at 7-8. Plaintiff argues that because he actually passed the dexterity test, there is

  proof that he would not have been terminated but for his engaging in certain protected activity,

  namely (1) complaining to Mosley and Holloman about Pierre’s sexual harassment; (2)

  complaining to superiors about Pierre and Mosely’s transferring him to Belle Glade; and (3)

  complaining about Mosley and Searchwell retaliating against him. While Plaintiff does not


                                                   4
Case 9:19-cv-81631-RLR Document 271 Entered on FLSD Docket 03/29/2021 Page 5 of 7




  expressly state that his objection pertains to Counts IV and V—his retaliation claims—the Court

  construes the objection as such, given that he references “[t]he causation element of a retaliation

  claim” as part of his objection. Id. at 8.

          Plaintiff essentially argues that Defendants’ alleged non-discriminatory reason for

  terminating him is pretextual. In the context of Title VII retaliation claims, the burden shifts to

  Plaintiff to prove pretext after (1) he establishes a prima facie case of retaliation; and (2)

  Defendants articulate a legitimate, non-discriminatory reason for the employment action. See DE

  261 at 42-43 (citing Gogel v. Kia Motors Mfg. of Ga., Inc., 967 F.3d 1121, 1134-35 (11th Cir.

  2020)). Plaintiff thus leaps to the final stage of the Gogel framework, and in doing so, fails to

  explain why the Magistrate Judge erred in concluding that Plaintiff could not establish the first

  stage: a prima facie case of retaliation. As the Magistrate Judge noted:

          Mr. Lee has failed to meet his burden of showing that retaliation was the but-for
          cause of his termination. Just as with Counts II and III, the evidence in the record
          would not support a reasonable jury finding that the decisionmaker who terminated
          Mr. Lee’s employment was aware of the protected conduct. There is no evidence
          that the Superintendent or any school board member knew of Mr. Lee’s complaints.
          Mr. Searchwell was not aware of the November 2018 complaint against him.

  DE 261 at 50 (footnote omitted). Even if the Magistrate Judge erred in concluding that Plaintiff

  failed the first step of the dexterity test due to grabbing the handrail, Plaintiff’s objection does not

  identify any record evidence proving that an individual with the authority to terminate him knew

  of his allegedly protected activity. Plaintiff thus fails to make out a prima facie case of retaliation.

   IV.    Objection No. 6

          Plaintiff argues that the Magistrate Judge erred “in using a but[-]for causation analysis for

  Counts II and III based for ‘regarded as’ ADA/ADAAA discrimination.” DE 267 at 8. Plaintiff



                                                     5
Case 9:19-cv-81631-RLR Document 271 Entered on FLSD Docket 03/29/2021 Page 6 of 7




  argues that but-for causation applies to Title VII claims, but not ADA claims. Id. As support,

  Plaintiff cites Barber v. Cellco P’ship, 808 F. App’x 929 (11th Cir. 2020).

         Barber does not support Plaintiff’s argument. In Barber, the plaintiff argued that in the

  context of ADA discrimination cases, courts should apply the “mixed motive” test and ask whether

  discrimination was simply one of several reasons for an adverse employment action. Id. at 934.

  During that discussion, the Eleventh Circuit noted: “The mixed motive standard was articulated

  by the Supreme Court in University of Texas Southwestern Medical Center v. Nassar to apply to

  five specific bases for Title VII actions: race, color, religion, sex, and national origin.” Id. The

  court then stated: “Nassar’s decision was based entirely on the text of Title VII, and so does not

  control a discrimination case based on the ADA.” Id. (citation omitted). On the basis of that

  language, Plaintiff argues that but-for causation does not apply to ADA discrimination claims.

         Not so. Immediately following the quoted text above, the Barber court concluded that

  because “neither the statutory text nor binding case law demonstrate that we must apply a mixed

  motive causation analysis to ADA discrimination claims, we decline to do so.” Id. at 934-35.

  Rather, courts reviewing ADA discrimination claims apply the well-established burden-shifting

  framework announced in McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973). Collier v.

  Harland Clarke Corp., 820 F. App’x 874, 878 (11th Cir. 2020) (“The McDonnell Douglas burden-

  shifting framework is applicable to ADA claims relating to discriminatory discharge.”). Under that

  framework, a plaintiff must show “that the discriminatory motivation was the but-for cause of the

  adverse employment action.” Id. at 879. Plaintiff is thus wrong that the Magistrate Judge erred in

  using a “but-for” causation analysis.

         For the foregoing reasons, it is ORDERED AND ADJUDGED as follows:


                                                   6
Case 9:19-cv-81631-RLR Document 271 Entered on FLSD Docket 03/29/2021 Page 7 of 7




      1. Magistrate Judge Reinhart’s Report and Recommendation [DE 261] is ADOPTED as the
         Order of the Court;

      2. Defendants’ Motion for Summary Judgment [DE 204] is GRANTED;

      3. The Clerk of the Court is DIRECTED TO CLOSE THIS CASE;

      4. All other pending motions are DENIED AS MOOT; and

      5. Defendants shall submit a proposed final judgment, after conferral with Plaintiff, and
         submit the proposed final judgment in Microsoft Word format to
         rosenberg@flsd.uscourts.gov within three business days of the date of rendition of this
         Order.

          DONE AND ORDERED in Chambers, West Palm Beach, Florida, this 29th day of March,

  2021.



                                                    _______________________________
                                                    ROBIN L. ROSENBERG
                                                    UNITED STATES DISTRICT JUDGE
  Copies furnished to:
  Plaintiff
  Counsel of Record




                                                7
